           Case 1:17-cr-00008-DAD-SKO Document 36 Filed 07/01/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA JEAN BERGER
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           1:17-CR-00008-NONE-SKO
11
                                  Plaintiff,             ORDER GRANTING EXTENSION OF TIME
12
                            v.
13
     CRYSTAL FERUSON,
14
                                  Defendant.
15

16          Having reviewed the government’s motion for an extension of time in this case and in light of

17 the non-opposition of defendant, the court finds good cause for the litigation schedule in this matter to

18 be modified as follows: the government’s answer to the defendant’s motion shall be due July 22, 2020;

19 defendant’s reply, if any, shall be due July 29, 2020; and a hearing on the motion shall be calendared for

20 July 31, 2020.

21
     IT IS SO ORDERED.
22

23      Dated:     July 1, 2020
                                                       UNITED STATES DISTRICT JUDGE
24

25

26
27

28


      ORDER GRANTING EXTENSION OF TIME
30
